DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements including: “a luminance converter that converts the input gradation value into a target Iuminance value corresponding to the input gradation value; a correction calculator that calculates an output gradation value obtained by correcting the input gradation value from the target luminance value and calculates a corrected luminance value obtained by correcting the target luminance value from the output gradation value using an efficiency residual rate which is an index indicating a degree of deterioration of the light emitting element and which indicates a residual rate of a luminous efficiency of the light emitting element; a cumulative stress calculator that updates the efficiency residual rate using a cumulative stress amount obtained by converting a stress amount on the light emitting element calculated from the corrected luminance value into a first stress amount indicating the stress amount when a reference current flows through the light emitting element and accumulating a second stress amount obtained from the first stress amount converted and obtained by converting the first stress amount according to a frame rate obtained from the video signal; and a stress amount converter that converts the first stress amount into the 
The closest prior art is as follows:
Sohn et al. (US Pub. No. 2021/0217368) teaches a display device and method for compensating for degradation of the display device.
Sohn et al. (US Pub. No. 2021/0335282) teaches a display device and method of compensating for degradation of the display device.
Kubo et al. (US Pub. No. 2005/0024546) teaches a display device that improves upon for display degradation.
However, none of the prior art teaches the quoted limitations above.
The distinct limitations are included in independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622